Fourth Court of Appeals
                               San Antonio, Texas
                                     February 5, 2020

                                  No. 04-19-00773-CV

                                Stephen S. STOKWITZ,
                                       Appellant

                                            v.

              Marcus TINAJERO, Charles P. Jones and Linda Tinajero Jones,
                                    Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 18-05-0464-CVA
                         Honorable Lynn Ellison, Judge Presiding


                                     ORDER
       The Appellant’s Second Motion for Extension of Time to File Brief is hereby
GRANTED. The appellant’s brief is due by March 4, 2020. No further extensions absent
extenuating circumstances.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court